Exhibit Business Marketing Services, Inc. FINANCIAL CODE OF ETHICS As a public company, it is of critical importance that Business Marketing Services, Inc. (“Business Marketing Services”) filings with the Securities and Exchange Commission be accurate and timely. Depending on their position with Business Marketing Services, employees may be called upon to provide information to assure that Business Marketing Services’ public reports are complete, fair, and understandable. Business Marketing Services expects all of its employees to take this responsibility seriously and to provide prompt and accurate answers to inquiries related to Business Marketing Services’ public disclosure requirements. Business Marketing Services’ Finance Department bears a special responsibility for promoting integrity throughout Business Marketing Services, with responsibilities to stakeholders both inside and outside of Business Marketing Services. The Chief Executive Officer (CEO), Chief Financial Officer (CFO), and Finance Department personnel have a special role both to adhere to the principles of integrity and also to ensure that a culture exists throughout Business Marketing Services as a whole that ensures the fair and timely reporting of Business Marketing Services’ financial results and conditions.
